16-894
     Xhuti v. Sessions
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A095 378 310

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   6th day of April, two thousand seventeen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            BARRINGTON D. PARKER,
10                 Circuit Judges.
11   _____________________________________
12
13   EDIOLI XHUTI,
14            Petitioner,
15
16                       v.                                          16-894
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Michael P. DiRaimondo, Melville, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Linda S.
27                                       Wernery, Assistant Director; Walter
28                                       Bocchini, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Edioli Xhuti, a native and citizen of Albania,

6    seeks review of a February 24, 2016, decision of the BIA,

7    affirming an August 27, 2014, decision of an Immigration Judge

8    (“IJ”) denying Xhuti’s motion to reopen.    In re Edioli Xhuti,

9    No. A095 378 310 (B.I.A. Feb. 24, 2016), aff’g No. A095 378 310

10   (Immig. Ct. N.Y. City Aug. 27, 2014).   We assume the parties’

11   familiarity with the underlying facts and procedural history

12   in this case.

13       We have reviewed both the IJ’s and the BIA’s decisions “for

14   the sake of completeness.”    Wangchuck v. Dep’t of Homeland

15   Sec., 448 F.3d 524, 528 (2d Cir. 2006).         The applicable

16   standards of review are well established.    See Jian Hui Shao

17   v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008).

18       In his motion to reopen, Xhuti argued that worsened

19   conditions in Albania for Democratic Party members, such as

20   himself, should excuse the untimely filing of his motion and

21   the untimeliness of the asylum application he would file in

22   reopened proceedings.   It is undisputed that Xhuti’s 2014

23   motion to reopen was untimely filed more than two years after
                                   2
1    the IJ’s 2012 order of removal (and grant of withholding of

2    removal) became final.     See 8 U.S.C. § 1229a(c)(7)(C)(i);

3    8 C.F.R. § 1003.23(b)(1).    However, the time limitation for

4    filing a motion to reopen does not apply if the motion “is based

5    on changed country conditions arising in the country of

6    nationality or the country to which removal has been ordered,

7    if such evidence is material and was not available and would

8    not have been discovered or presented at the previous

9    proceeding.”   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

10   § 1003.23(b)(4)(i).

11       The agency reasonably concluded that Dr. Bernd Fischer’s

12   declaration did not demonstrate a material change in Albania

13   for Democratic Party members.       In re S-Y-G-, 24 I. & N. Dec.

14   247, 253 (BIA 2007).   Dr. Fischer’s 2013 declaration discusses

15   the continuation of political unrest, violence, and corruption

16   similar to that described in his 2011 affidavit, which was in

17   the record of Xhuti’s underlying proceedings.       Although the

18   Socialist Party won a majority of parliamentary seats in Albania

19   in 2013, that alone does not demonstrate that Xhuti is at greater

20   risk of harm, particularly given that Dr. Fischer’s statements

21   indicate that political unrest and violence are caused by both

22   political parties and appear to continue no matter which party

23   controls the parliament.
                                     3
1           Accordingly, because the agency reasonably found that

2    Xhuti    did   not   demonstrate    a   material   change   in   country

3    conditions in Albania, it did not abuse its discretion in

4    denying his motion to reopen as untimely.               See 8 U.S.C.

5    § 1229a(c)(7)(C); see also In re S-Y-G-, 24 I. & N. Dec. at 253,

6    257.

7           For the foregoing reasons, the petition for review is

8    DENIED.    As we have completed our review, any stay of removal

9    that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot.      Any pending request for oral argument

12   in this petition is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                      FOR THE COURT:
16                                      Catherine O’Hagan Wolfe, Clerk




                                         4